COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-050-CV





ANGELA SCOTT	APPELLANT



V.



BLACKMON-MOORING STEAMATIC					  APPELLEE

OF TEXAS, INC.	



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------	

On February 11, 2008, we notified Appellant that we were concerned this court may not have jurisdiction over this appeal because it appeared that her notice of appeal was not timely filed.
(footnote: 2)  We stated that the appeal might be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3(a), 44.3.  We have received no response to our jurisdiction letter, and neither the trial court nor this court has received an amended notice of appeal.

The trial court’s final judgment that Appellant take nothing from Appellee Blackmon-Mooring Steamatic of Texas, Inc. was signed on October 26, 2007.  Appellant then filed a motion for new trial on November 26, 2007, which extended the appellate deadline for filing a notice of appeal until January 24, 2008.  
See
 
Tex. R. App. P.
 26.1(a).  However, Appellant did not file her notice of appeal until February 8, 2008.

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P.
 2, 25.1(b), 26.3; 
Jones v. City of Houston
, 976 S.W.2d 676, 677 (Tex. 1998); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997); 
Chilkewitz v. Winter
, 25 S.W.3d 382, 383-84 (Tex. App.—Fort Worth 2000, no pet.).

Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	WALKER,J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: April 17, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Also on February 11, 2008, we notified Appellant Angela Scott that her notice of appeal was defective because it did not contain a complete list of all parties and because there was not proof of service on all parties.